FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   March 4, 2014
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 FRANKLIN S. SIMMS,

          Plaintiff - Appellant,

 v.                                                      No. 14-3004
                                            (D.C. No. 6:13-CV-01391-JTM-KMH)
 STATE FARM EMPLOYEES AND                                 (D. Kan.)
 AGENCY; ELMS APARTMENTS
 EMPLOYEES DURING SPRING
 2012,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges. **


      Plaintiff - Appellant Franklin S. Simms appeals from the district court’s

dismissal of his pro se civil rights complaint which sought compensatory and

punitive damages and injunctive relief in connection with theft of his property by

Defendant Elms Apartments and denial of a claim by Defendant State Farm

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
Insurance. After granting in forma pauperis status, the district court dismissed

the case as frivolous. R. 16.

      Regarding his appeal, Mr. Simms claims that the district court had subject

matter jurisdiction because State Farm transferred his claim to Missouri and

because he was deprived of his property and a jury trial in violation of the

Constitution. The fact that his claim was transferred to Missouri is insufficient to

create a federal question, nor is the deprivation of property by private actors. See

Shelley v. Kraemer, 334 U.S. 1, 13 (1948). Any right to a jury trial would be in

aid of a federal claim, the stated basis of the suit. Accordingly, the proper

resolution of this case is to dismiss Mr. Simms’s complaint without prejudice for

lack of subject matter jurisdiction.

      We REVERSE the district court’s judgment and REMAND with

instructions to dismiss Mr. Simms’s complaint without prejudice for lack of

subject matter jurisdiction.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-